UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 98-589



In Re: PHILLIP M. PROPST,

                                                          Petitioner.



        On Petition for Writ of Mandamus.    (CA-95-151-MU)


Submitted:   August 27, 1998            Decided:   September 11, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Phillip M. Propst, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Phillip M. Propst has filed a petition for a writ of mandamus

from this court seeking to have this court order the North Carolina

Superior Court Department of Justice to release discovery materials

related to his criminal trial on state charges. Mandamus is a

drastic remedy to be used only in extraordinary circumstances. See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976). Manda-

mus relief is only available when there are no other means by which

the relief sought could be granted, see In re Beard, 811 F.2d 818,

826 (4th Cir. 1987), and may not be used as a substitute for ap-

peal. See In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir.

1992). The party seeking mandamus relief carries the heavy burden

of showing that he has “no other adequate means to attain the re-

lief he desires” and that his entitlement to such relief is “clear

and indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S.

33, 35 (1980). Propst has not made such a showing. Accordingly, al-

though we grant Propst leave to proceed in forma pauperis, we deny

his petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2